Order entered June 29, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01111-CV

                         CITY OF DALLAS, Appellant

                                         V.

                      KATHERINE V. HOMAN, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-02758

                                     ORDER

      Before the Court is appellee’s June 28, 2021 unopposed motion for

extension of time to file her brief. We GRANT the motion and ORDER the brief

be filed no later than July 2, 2021. Because the brief was first due May 3, 2021,

we caution that further extension requests will be disfavored.


                                              /s/   KEN MOLBERG
                                                    JUSTICE